In an action to recover damages for personal injuries, the defendant Long Island University-C.W. Post Campus appeals from an order of the Supreme Court, Nassau County (Covello, J.), dated December 18, 2003, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The appellant failed to establish as a matter of law that it satisfied its duty to take adequate security precautions against the foreseeable criminal acts of third persons (see Johnson v New York City Health & Hosps. Corp., 246 AD2d 88 [1998]). Accordingly, summary judgment was properly denied. Florio, J.P, Krausman, Goldstein and Mastro, JJ., concur.